Citation Nr: 1208458	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  03-25 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1952 to December 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This claim was previously reopened and remanded by the Board in August 2010 for additional evidentiary development.  

The Veteran was previously scheduled for a videoconference hearing before a Veterans Law Judge.  However, in May 2010, the Veteran withdrew his request for a hearing.  

The Board notes that the Veteran expressed a desire to withdraw his claim over the phone in November 2011.  The Veteran was instructed that written notification was required for him to withdraw his appeal.  As of yet, VA has not received any written notice of an intent to withdraw from the Veteran, and as such, this claim is still in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

A psychiatric disorder, to include PTSD, did not manifest during, or as a result of, active military service, nor is it secondary to service-connected disabilities of asbestosis and lung cancer.  





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 3.310, 4.125(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in December 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in April 2003.  Copies of private treatment records have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

Following the Board's August 2010 remand, the Appeals Management Center (AMC) scheduled the Veteran for a more recent VA examination.  However, the Veteran cancelled his scheduled examination in August 2011.  The Veteran was notified via a letter dated July 2011 that when a claimant, without good cause, fails to report for a scheduled VA examination, the claim shall be rated based on the evidence of record, or even denied.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board will proceed to adjudicate the Veteran's claim based on the evidence currently of record.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2010); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  

Facts and Analysis

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has alleged that he suffers from PTSD as a result of an incident in service when his ship collided with another ship.  It has also been alleged that the Veteran suffers from a psychiatric disorder that is secondary to his service-connected asbestosis and lung cancer.  However, as outlined below, the preponderance of the evidence of record demonstrates that a psychiatric disorder did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability. 

The Veteran's service treatment records do not reflect an in-service psychiatric diagnosis or treatment for psychiatric symptomatology.  A psychiatric evaluation was also not performed as part of the Veteran's separation examination of December 1955.  Therefore, there is no record of psychiatric symptomatology during military service.  

The first post-service evidence of psychiatric symptomatology is a claim filed by the Veteran in May 2002 - approximately 47 years after his separation from active duty.  The Veteran indicated that he believed he was suffering from PTSD as a result of his ship colliding with another ship.  The Board notes that the evidence of record confirms that this collision did in fact occur.  

Following that claim, the Veteran was afforded a VA PTSD examination in April 2003.  This is the first medical evidence of record regarding psychiatric treatment.  During the examination, the Veteran reported that he had never been diagnosed with a psychiatric disorder or received any psychiatric treatment.  The Veteran described his in-service stressor, noting that one crewmember was killed and another was injured as a result of this incident.  The Veteran indicated that he did not see the body of the dead crewmember but he did witness them removing the coffin off of the ship.  Upon examination, the examiner found no impairment of thought processes or communication.  The Veteran did report occasional exaggerated startle responses to unexpected loud noises, but he denied any other symptoms of PTSD.  The examiner concluded that the Veteran did not appear to meet the minimum criteria for a diagnosis of PTSD.  In fact, the examiner concluded that the Veteran suffered from no Axis I diagnosis.  

The record does not reflect that the Veteran has sought any psychiatric treatment since the April 2003 examination.  The only other medical evidence of record is a letter from the Veteran's private physician with the initials R.E.P. dated October 2008.  The Veteran's physician stated that the Veteran suffered from chronic anxiety which may be due in part to PTSD associated with service in the military.  Dr. P did not provide any rationale or discussion in support of his opinion.  In addition, Dr. P's letter head reflects that he is a doctor of internal medicine, rather than a psychiatrist.  

Finally, the Veteran was scheduled for another VA examination.  However, as already discussed, the Veteran cancelled this examination in August 2011.  As a result, the Board is forced to adjudicate the Veteran's claim based on the limited evidence of record.  

With that having been said, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  According to the April 2003 VA examiner, the Veteran did not suffer from PTSD or any other Axis I diagnosis.  The Veteran himself also indicated during this examination that he had never been diagnosed with a psychiatric disorder and that he had never received psychiatric treatment.  The record does not reflect that the Veteran has sought any psychiatric treatment since his April 2003 examination, or, that he has ever been diagnosed with a psychiatric disorder by a physician that specializes in psychiatry or psychology.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of a psychiatric disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran's physician indicated in October 2008 that the Veteran suffered from anxiety that may be due in part to PTSD associated with military service.  However, this opinion is of little probative value.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Initially, 38 C.F.R. § 3.304(f) requires that a diagnosis of PTSD must conform to the fourth edition of the DSM-IV.  Dr. P made no mention of the DSM-IV criteria when asserting that the Veteran may suffer from PTSD.  Also, the Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  In the present case, Dr. P provided absolutely no clinical data or rationale in support of his assertions.  Finally, Dr. P simply stated that the Veteran's anxiety "may" be due to military service.  The mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Therefore, this opinion is inadequate.  VA attempted to obtain an adequate opinion in August 2011, but the Veteran did not attend his scheduled examination.  

As a final matter, the Board recognizes that the Veteran truly believes he suffers from a psychiatric disorder that manifested either as a result of his military service, or, as secondary to his service-connected lung cancer, as evidence by the testimony he provided in April 2006.  As a layperson, the Veteran is certainly competent to testify to feelings of anxiousness.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, the record does not reflect that the Veteran is competent to diagnose himself with any specific psychiatric disorder, or, offer a medical opinion as complex as the etiological origins of a specific psychiatric disorder.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  In the present case, the only probative evidence of record from a psychologist is the April 2003 opinion that the Veteran did not suffer from PTSD or any other Axis I diagnosis.  Therefore, the Veteran's statements and testimony fail to demonstrate entitlement to service connection for a psychiatric disorder, to include PTSD.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, must be denied.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


